W I J m
From: Jackson Township Website <webmaster@jacksontwpnj.net>
Sent: Friday, June 30, 2017 8:26 AM
To: mikereina@jacksontwpnjhet
Subject: Jackson Township: Prayer house
This is an enquiry email via http://jacksontwpnj.net/ from:
Keary Smith <smithtkm@optonline.net>
This past Saturday I was driving home and l got the light at Woodlane and New Prospect red, as I sat there l witnessed
many Jewish males coming out of a residential house at 146 New Prospect Rd. i used to know the family that lived in this
house and it is a residential house! I do not think that the zoning at this location has changed! This is a accident waiting
to happen cramming all those people into a small house . Please check into this! Thank you




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-65 Filed 09/06/19 Page 1 of 1 PageID: 1373
